 

EXHIBIT 10.1

 

1.       CONSULTANT AGREEMENT

 

This sets forth the agreement dated as of July 19, 2019 between RedHawk Holdings
Corp., RedHawk Medical Products & Services LLC, and any related or affiliated
entities (individually and collectively, “RedHawk”), on one side, and Drew
Pinsky, Inc. (“DPI”) f/s/o Dr. Drew Pinsky (“Consultant”), on the other, upon
the following terms and conditions for Consultant to be the exclusive
spokesperson for the SANDD mini needle incineration unit, SANDD Pro needle
incineration unit and any related products and/or accessories (individually and
collectively, the “Product”). For good and valuable consideration, the parties
hereby agree as follows:

 

1.For the Product video testimonials (one to three, 2-3 minute spots and one 30
minute infomercial) featuring Consultant (individually and collectively “Spots”
herein), The test period will be 90 days, then an additional 30 days only if any
corrective action or edits on the Spots are necessary.

 

2.The Product Spots test period will commence no later than September 15, 2019.

 

3.Territory: Worldwide.

 

4.The initial period (“Initial Period”) shall commence as of the date hereof and
shall continue for a period of two (2) years following the commencement of the
“Campaign” which shall be deemed to start on any initial
broadcast/distribution/airing/mailing of the Spots following the test period,
publicity/promotion materials, social media or other media using Consultant’s
name and/or likeness in connection with Product (“Media Materials”) following
the test period. However, in all events the Campaign shall be commenced no later
than 90 days after the test period ends. There shall be an automatic,
immediately consecutive two (2)-year extension period (“Extension Period”) which
shall commence upon the expiration of the Initial Period unless DPI sends
RedHawk written notice of DPI’s intention to not extend at least 60 days prior
to the end of the Initial Period. The Initial Period and the Extension Period
are sometimes individually and collectively referred to as the “Media Period”
herein. The “Term” of this agreement shall commence as of the date hereof and
continue for the duration of the Media Period and for one (1) year thereafter
for the collection and payment of the “Royalty” (as defined below).

 

5.Media/Usage: Product Spots, Direct Response TV commercials, Audiovisual
Digital platforms, Search Engine Marketing, Social Media, PR, email to existing
customers of RedHawk or 3rd party agencies opt-in email lists who have opted to
receive emails (not any unsolicited or so-called spam emails or email blasts)
and Product inserts shall all solely be in connection with marketing, promotion
and advertising of the Product.

 

 4

 

 



6.Consultant will have prior approval (not to be unreasonably withheld) over any
creative or other promotional materials that uses his name, likeness, copy
(including, without limitation, the copy, comments, guests, co-hosts, statistics
and/or testimonials of Consultant or others in the Media Materials) and/or his
performance, all of which shall be used solely in connection with marketing,
promotion and advertising of the Product pursuant to the terms of this
agreement. Notwithstanding anything contained herein, there shall be no use of
Consultant’s name or likeness on product packaging, outdoor/billboard
advertising, point of purchase, magazine/newspaper ads, etc. without DPI’s prior
written consent in its sole discretion in each instance. DPI shall also have
prior written approval over any press releases as well as any filing and/or
offering that uses Consultant’s name or likeness.

 

7.The Spots and all other Media Materials shall be produced during:

 

(a)One (1) preproduction day (up to 3 hours, not including travel time or
fitting) plus two (2) one-hour script calls in advance of preproduction.

 

(b)Two (2) 10-hour days for filming from call time to release.

 

(c)One (1) 4-hour voiceover session which shall be on a different day.


 

(d)The foregoing preproduction day, calls, filming days and voiceover session
shall all be scheduled on mutually approved days.


 

(e)Consultant shall have approval over Consultant’s hair, makeup and wardrobe
for the Spots and Media Materials.

 

8.(a)  Consultant shall provide six (6) social media posts during each year of
the Media Period that will be organic and honest (RedHawk shall be responsible
for FTC compliance, e.g., #sponsored, etc.) and RedHawk acknowledges that what
Consultant posts must be truthful, factual and conform with FTC or any other
governmental or medical entity rules, regulations and guidelines.

 

(b)DPI shall additionally furnish the services of Consultant to perform the
following services as brand ambassador for the Product:

 

(i)provide video testimonial in the Spots for the Products;

 

(ii)provide up to two (2) posts monthly on Twitter, Instagram, FB, etc.;

 

(iii)two (2) mutually approved appearances annually subject to Consultant’s
reasonable availability; and

 

(iv)such other additional posts, services, appearances, etc., as mutually agreed
to by Consultant and RedHawk.


 

(c)In connection with providing the foregoing services, subject to the terms of
this agreement, DPI and Consultant hereby grant to RedHawk and its assigns a
nonexclusive license for a period equal to the Media Period specified in
paragraph 4 of this agreement, to use Consultant’s name, pre-approved image,
pre-approved likeness, pre-approved voice-over and pre-approved performances
solely in the marketing and exploitation of the RedHawk’s Products as set forth
herein pursuant to the terms of this agreement. Without limiting the generality
of the foregoing, any use or exploitation of marketing and other tangible
material generated as result of the services listed above shall be mutually
approved by both RedHawk and Consultant in each instance.


 

 5

 

 



9.RedHawk acknowledges and agrees that Consultant is under greater scrutiny than
other celebrities, spokespersons or endorsers because he is a medical doctor who
must comply with the rules, regulations and guidelines governing medical doctors
(including, without limitation, the AMA, American College of Physicians, etc.)
so this must at all times be taken into account in connection with the
development, production, distribution, creation and his review of the Media
Materials.

 

10.RedHawk will provide Consultant current and ongoing study results as and when
received during the Term.

 

11.Any unused production days can be used within the first 90 days and shall not
rollover to be used at another time beyond the first 90 days.

 

12.As a material inducement for DPI to enter this agreement, DPI shall be paid a
“Royalty” or “Royalties” equal to three percent (3%) of 100% of the “Net Sales”
(as defined herein) of the Products during the Term, but in no event shall the
Royalty be less than (i) $3.50 per mini/consumer Product unit sold, licensed or
leased (currently anticipated to be $199 per unit retail) or (ii) $13.50 per
professional/industrial Product unit sold, licensed or leased (currently
anticipated to be $749 per unit retail). Notwithstanding the foregoing, if there
is an opportunity for a major, large volume sale and/or lease opportunity (e.g.,
a million units to the Veterans Administration) that requires a significant
discount, then RedHawk and DPI shall discuss in good faith on a case-by-case
basis a reduction in the minimum Royalty per unit for such opportunity which in
all events would be proportional to reductions in the sales commissions, etc.
for such major, large volume sale/lease opportunity. As used herein, “Net Sales”
shall mean any and all gross monies or other compensation earned, credited,
received and/or collected in connection with the sales, licensing, renting
and/or leasing of any and all Products throughout the Territory during the Term
whether via television, retail, wholesale, industrial, over-the- counter,
online, direct response, lease, license or from third party, arm’s-length
distributors and/or third party, arm’s-length subdistributors, in any and all
channels, less only (i) a direct, actual, third party, out-of-pocket sales
commissions (not to exceed 19.25%) and (ii) actual, direct, out-of-pocket, third
party costs of manufacturing the Products. Notwithstanding anything contained
herein, trade discounts shall not exceed more than ten percent (10%) of Net
Sales in any applicable quarterly payment period. DPI shall receive quarterly
payments (in the quarter immediately following the quarter in which earned) with
detailed Royalty statements during the Term and DPI shall have the right to
audit all books and records related to the Product for a period of up to three
years following DPI’s receipt of any statement. If DPI’s audit reveals a
discrepancy between the amount RedHawk paid and the amount actually owed to DPI
pursuant to this agreement, RedHawk shall promptly pay the discrepancy and, if
such discrepancy exceeds five percent (5%), then RedHawk shall also promptly
reimburse DPI the costs of such audit.

 

 6

 

 



13.(a)      As a material inducement for DPI to enter into this agreement,
RedHawk Holdings Corp. shall issue to Consultant via Form S-8 to be filed by
RedHawk Holdings Corp. (the “Registration Statement”) (i) within 30 days of
DPI’s signing this agreement, 68,700,000 shares of the common stock of RedHawk
Holdings Corp., which shall be equal to five percent (5%) of the issued and
outstanding equity of RedHawk Holdings Corp. as of the date hereof, on a fully
diluted basis, upon approval of creative materials for production days by
Consultant (the “Initial Shares”), and (ii) upon the completion of the first
year of the Term, 68,700,000 additional shares of the common stock of RedHawk
Holdings Corp., which shall be equal to an additional five percent (5%) of the
issued and outstanding equity of RedHawk Holdings Corp. as of the date hereof,
on a fully diluted basis (the “Additional Shares”). Notwithstanding anything to
the contrary, upon issuance of the Additional Shares, Consultant shall have been
issued a total of ten percent (10%) of the issued and outstanding equity of
RedHawk Holdings Corp., on a fully diluted basis, as of the date of the issuance
of the Additional Shares; but in the event that Consultant would hold a lesser
stake at such time (except to the extent caused by any sale of shares by
Consultant), RedHawk Holdings Corp. shall issue with the Additional Shares that
number of extra shares (“Extra Shares”) to Consultant such that all shares
issued to Consultant through such date shall be equal to ten percent (10%) of
the issued and outstanding equity of RedHawk Holdings Corp. on such date, on a
fully-diluted basis (the Initial Shares, the Additional Shares, and the Extra
Shares, collectively the “Equity Interest”), except as otherwise set forth in
subsection (b), below. In all events, the Equity Interest shall include price
protection such that if RedHawk issues shares to anyone else at a lower price
than Consultant also benefits on a most favored nations basis. Consultant’s
Equity Interest shall in all events be calculated (and be in the same form) as
any and all shareholders in RedHawk (or related entities’) equity interest
(e.g., of the same class or series; having the same rights, preferences and
privileges; subject to the same restrictions; subject to dilution or
anti-dilution protection upon the same basis as any other shareholder). For the
purposes of compliance with IRS Section 83(b), the Equity Interest is not
subject to any restrictions. Upon request by Consultant, RedHawk shall appoint
Consultant, and one additional person selected by Consultant, to RedHawk
Holdings Corp.’s Board of Directors. For so long as Consultant retains any
portion of the Equity Interest, RedHawk shall not sell all or substantially all
of the underlying patents or other assets of RedHawk Medical Products & Services
LLC or any entity holding the underlying patents for the Product or effect any
merger, consolidation, or acquisition of such entity, without the prior written
consent of Consultant.

 

(b)       In furtherance of separate agreements by and among Consultant and his
advisors that obligate Consultant to share certain components of his
compensation with his advisors, RedHawk Holdings Corp. agrees to issue 15% of
Consultant’s Initial Shares to Worldwide Warranty Corporation and 5% of
Consultant’s Initial Shares to Steven J. Younger, each in a transaction not
involving a public offering pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”); for avoidance of doubt, the remaining
80% of Consultant’s Initial Shares shall be issued to Consultant. Upon the
completion of the first year of the Term, RedHawk Holdings Corp. shall issue 15%
of Consultant’s Additional Shares (and, if applicable, Extra Shares) to
Worldwide Warranty Corporation and 5% of Consultant’s Additional Shares (and, if
applicable, Extra Shares) to Steven J. Younger, each in a transaction not
involving a public offering pursuant to Section 4(a)(2) of the Securities Act of
1933; for avoidance of doubt, the remaining 80% of Consultant’s Additional
Shares (and, if applicable, Extra Shares) shall be issued to Consultant.

 

 7

 

 



In connection with this Section 13(b), the parties hereby agree and acknowledge
that:

 

(i) the Registration Statement shall register only Consultant’s Equity Interest,
in accordance with the instructions to Form S-8. The Initial Shares and
Additional Shares (and, if applicable, Extra Shares) issued to Worldwide
Warranty Corporation and Steven J. Younger shall not be registered on the
Registration Statement (except as set forth in subsection (iii) below);

 

(ii) Worldwide Warranty Corporation and Steven J. Younger will receive Initial
Shares and Additional Shares (and, if applicable, Extra Shares) that have not
been registered under the Securities Act or under the laws of any state;
accordingly, such shares shall be restricted securities under the Securities Act
and certificates (if any) representing such shares issued to Worldwide Warranty
Corporation and Steven J. Younger will contain legends substantially as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
COVERING THE TRANSFER OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION
THAT REGISTRATION UNDER THE SECURITIES ACT OR STATE SECURITIES LAWS IS NOT
REQUIRED FOR SUCH TRANSFER.”

 

(iii) Notwithstanding the foregoing, in the event Consultant designates a
principal of Worldwide Warranty Corporation to be appointed to RedHawk Holdings
Corp.’s Board of Directors pursuant to Section 13(a) above, upon request by
Consultant, RedHawk Holdings Corp. shall enter into a consulting agreement with
such principal for his services as a director, and any Additional Shares (and,
if applicable, Extra Shares) issuable to Worldwide Warranty Corporation shall
instead be registered on the Registration Statement (or a subsequently-filed
Form S-8) and issued to such designated principal of Worldwide Warranty
Corporation.

 

14.All services shall be pursuant to a mutually approved schedule taking into
account Consultant’s professional availability.

 

 8

 

 



15.Consultant shall have approval of the Media Materials and specifically the
Spots with respect to any use of his name, likeness and/or performance as well
as any statements attributed to or implied as endorsed by Consultant or other
participants.

 

(a)Product messaging associated with Consultant shall be preapproved by
Consultant in writing in each instance.

 

(b)RedHawk currently carries $1 million per occurrence and $1 million in the
aggregate of product liability, $1 million per occurrence and $2 million in the
aggregate general liability insurance. Within 90 days of the date hereof,
RedHawk shall increase its minimum limits to $5 million per occurrence/ $10
million aggregate which will also name DPI and Consultant as additional named
insureds. RedHawk shall obtain and maintain at its sole expense during the Term
hereof, and for a period of three (3) years thereafter, a comprehensive general
liability insurance policy, a product liability insurance policy, an advertising
liability insurance policy, and an errors and omissions liability insurance for
the Spots, the Product and any other use of Consultant’s name, likeness or the
Media Materials or other claims related to the rights granted hereunder that
covers claims including, without limitation, bodily injury, death, property
damage liability, infringement of intellectual property rights, and/or
advertising injury. Such insurance shall specifically name DPI and Consultant as
additional named insureds. The insurance policies will provide that thirty days’
written notice shall be furnished to DPI and Consultant prior to any
cancellation or material modification. Notwithstanding anything to the contrary
contained herein, prior to any use of the Media Materials, RedHawk will furnish
DPI and Consultant with certificates from the insurer evidencing that $5M/$10M
insurance coverage has been effected in accordance with this paragraph.
RedHawk’s insurance shall be primary to any insurance carried by Consultant/DPI,
which shall be non-contributory.

 

16.All production shall be in Southern California and the production shall be
produced by a SAG/AFTRA signatory.

 

17.RedHawk shall provide Consultant on a continuing, timely basis with all
clinical studies, efficacy studies, test results and/or other information
RedHawk has or is aware of relating to the Product.

 

 9

 

 



18.RedHawk hereby represents and warrants that: (i) it has the full right, power
and authority to enter this agreement (and that the consent or permission of no
other person or entity including without limitation any prior investor(s),
partner(s) and/or shareholder(s) are required to perform its obligations and
grant the rights granted hereunder; (ii) it shall not engage in any false,
misleading or deceptive advertising or fulfillment practices; (iii) all Product
claims shall be reviewed and verified by reputable, knowledgeable experts to
confirm their accuracy and veracity; and (iv) RedHawk shall do a thorough
background check on any expert and/or participant to be interviewed/publicly
involved hereunder to ensure there are no convictions, incidents or
circumstances that would detract from DPI’s or Consultant’s reputation. Each
party represents and warrants that the execution, delivery and performance of
this agreement will not constitute a breach or default under, or conflict with,
any contract, agreement, commitment or understanding to which such party is a
party or by which such party is bound. Each party represents and warrants that
the materials it provides or develops for use by the other party are original,
truthful and accurate; are not misleading and do not infringe the rights of any
third party or defame any person or entity. RedHawk hereby agrees to save,
defend, indemnify and hold DPI and Consultant, its and his respective officers,
directors, employees and representatives harmless from and against any and all
third party expenses, damages, claims, whether valid or invalid, suits, losses,
actions, judgments, liabilities, and costs whatsoever (including, without
limitation, reasonable attorney fees) (collectively, “Losses”) arising out of,
connected with, or resulting from: (i) any breach of or alleged breach of
RedHawk’s representations, warranties and/or covenants contained herein, or any
failure or omission to perform the obligations set forth herein; (ii) any
product liability claims arising from use, sale and/or distribution of the
Product; (iii) misconduct or negligence by RedHawk or its employees in rendering
services or granting rights hereunder; or (iv) any other claim in connection
with RedHawk’s manufacture, distribution, financing, fundraising, sale,
publicity and/or promotion in connection with the Product.

 

19.All notices and payments required to be provided or paid by a party hereunder
shall be provided in writing and shall be sent to the other party at the
following address:

 



If to RedHawk:

RedHawk Medical Products & Services LLC

8000 Innovation Park Dr.

Baton Rouge, LA 70820

Attn: Darcy Klug & Howdy Kabrins

    If to DPI:

Myman Greenspan Fox Rosenberg Mobasser

Younger & Light LLP

11601 Wilshire Blvd. Suite 2200

Los Angeles, CA 90025

Attn: Steve Younger

    With a copy to:

Lapides Entertainment

16255 Ventura Blvd., Suite 625

Encino, CA 91436

Attn: Howard Lapides & Jackie Stern

 

20.In the event of a dispute arising out of or relating to this agreement or the
transactions contemplated hereby, the parties shall submit to binding
arbitration before JAMS, Inc. (“JAMS”). Any arbitration hereunder shall be
conducted under the Dispute Resolution Rules of the JAMS as modified herein and
shall take place in Los Angeles, California before a single arbitrator, mutually
approved, who shall be a lawyer. All arbitration proceedings shall be
confidential. Neither party shall disclose any information about the evidence
produced by the other party in the arbitration proceedings, except in the course
of judicial, regulatory, or arbitration proceeding, or as may be demanded by
government authority. The arbitrator shall apply California law, shall have
authority to award any remedy or relief that a court of the State of California
could grant in conformity to applicable law. The prevailing party shall receive
reimbursement of reasonable outside attorneys’ fees and its costs.


 



 10

 

 

21.It is understood and agreed, and it is the intention of the parties hereto,
that both DPI and Consultant are independent contractors, and neither is the
employee, agent, or partner of RedHawk. Each party acknowledges that: (i) it has
carefully read this agreement; (ii) it has had the assistance of legal counsel
of its choosing (and such other professionals and advisors as it has deemed
necessary) in the review and execution hereof, or adequate opportunity to secure
same; (iii) the meaning and effect of the various terms and provisions hereof
have been explained to it by such counsel/advisor(s) (or it has conducted such
independent review as necessary fully to understand said terms and conditions);
(iv) it has executed this Agreement of its own free will; and (v) RedHawk may
file this agreement publicly with the Securities and Exchange Commission to
satisfy its disclosure obligations pursuant to federal securities laws,
regulations and requirements. This agreement may be amended or modified only by
the written agreement executed by both RedHawk and DPI. Nothing contained herein
shall require the commission of any act or the payment of any compensation which
is contrary to any law, rule or regulation. If there shall exist any conflict
between this agreement and any such law, rule or regulation, the latter shall
prevail; and the provision(s) hereof affected shall be curtailed, limited or
eliminated only to the extent necessary to remove such conflict and, as so
modified, this agreement shall continue in full force and effect. This agreement
shall be deemed to have been drafted by all the parties hereto, since all
parties were assisted by their counsel in reviewing and agreeing thereto, and no
ambiguity shall be resolved against any party by virtue of its participation in
the drafting of this agreement. The payment, accounting and auditing obligations
as well as the representations, warranties and indemnity obligations shall all
survive any termination or expiration of this agreement for any reason with or
without cause.

 

22.This agreement sets forth the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes any and all prior or
contemporaneous understandings, correspondence or agreements, whether written or
oral. This agreement can be amended or modified only by written agreement signed
by both parties. This agreement shall be governed and construed in accordance
with the laws of the State of California and subject to the exclusive
jurisdiction of the federal and state courts located in the State of California.
Each provision of this agreement is severable and if any provision shall be
finally determined to be invalid, illegal, or unenforceable in any jurisdiction,
the remaining provisions shall not be affected thereby, nor shall said provision
be invalid or unenforceable in any other jurisdiction. Either party’s failure to
enforce any provision of this agreement or to require performance by the other
party shall not be construed as a waiver of such provision nor affect the
validity of this agreement or any part thereof, or either party’s right to
enforce any provision thereafter. This agreement may be executed in two or more
counterparts, all of which together shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the parties and delivered (including by email or scanned
pdf) to the other party.

 

[Signature Page Follows]

 

 11

 

ACKNOWLEDGED AND AGREED:

 



REDHAWK HOLDINGS CORP   DREW PINSKY, INC.               By: /s/ G. Darcy Klug  
By: /s/ Drew Pinsky     an authorized signatory     an authorized signatory    
          G. Darcy Klug   Drew Pinsky MD     (print name)     (print name)      
         Its: CEO and CFO   Its:    

  



REDHAWK MEDICAL PRODUCTS & SERVICES LLP       By: /s/ G. Darcy Klug     an
authorized signatory         G. Darcy Klug     (print name)          Its: CEO
and CFO  

 



INDUCEMENT

 

I, Dr. Drew Pinsky, agree to perform all obligations to be performed by me under
this agreement and make all representations and warranties made by Consultant in
this agreement in order to effectuate the terms and conditions of this
agreement. I agree to look solely to Consultant for payment of any compensation
due me. I hereby accept and acknowledge each and all provisions of this
agreement to the same extent as if I had signed this agreement directly.

 

/s/ Dr. Drew Pinsky   Date: 7/19/2019 Dr. Drew Pinsky





 

 

 